Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Pa

USDC SDNY

DOCUMENT
SLBCTE BACALL FILED

   
 

  
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   
 

 

 

 

\ WEN if: cent a A A
ogra weed tT a =
VIRGINIA L. GIUFFRE, | pata FLED: O we
Plaintiff, .
19 Civ. 3377 {LAP)
-against-
OPINION & ORDER
ALAN DERSHOWIT2,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Virginia Giuffre (“Plaintiff” or “Giuffre”) brings this
action for defamation against Alan Dershowitz (“Defendant” or
“Dershowitz”). Giuffre has long claimed that she was forced to
engage in sexual activity with Dershowitz. In response,
Dershowitz has repeatediy called Giuffre a liar, said that she
committed perjury, and claimed that she conspired with her
lawyers at the law firm of Boies Schiller Flexner LLP (“the
Firm’ or “BSF”) to extort Dershowitz and others. Giuffre
predicates this action on the grounds that Dershowitz’s
statements--which she avers are false--are actionable
defamation.

Before the Court are Dershowitz’s motions to dismiss the
action for failure to state a claim and to disqualify BSF as
Plaintiff’s counsel. For the reasons stated below, Dershowitz’s
motion to dismiss is denied, and his motion to disqualify the

Firm is granted.

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 2 of 40

IT. Background

Two discrete sets of facts form the background of the two
separate motions. The first relates to the defamation claim
itself, while the second relates to the run-up to and filing of
this litigation. Neither the truth of Giuffre’s underlying
claims nor Dershowitz’s denial thereof is before the Court.

a. Motion to Dismiss
In allegations the Court is required to accept as true at

this stage, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), Giuffre

 

alleges that she was “forced to engage in sexual acts with
Dershowitz in, among other locations, [Jeffrey] Epstein’s
mansion... .” (Complaint (“Compl.”), dated Apr. 16, 2019
[dkt. no. 1], at 7 36). Prior to filing the Complaint, she had
filed a joinder motion in 2014 in another case describing this
alleged sexual activity. (Id. at @ 10). Thereafter, in 2015,
Dershowitz said on national television that Giuffre’s counsel on
the joinder motion, Paul Cassell and Bradley Edwards, had
engaged in “unethical behavior warranting disbarment for filing
the Joinder Motion.” (id. at G@ 11). Giuffre alleges that
Dershowitz made this statement about her counsel “wrongfully.”
(Id.)} Cassell and Edwards sued Dershowitz for defamation, and
that case was settled in April 2016. (Id. at @7 11-12).

In 2015, Dershowitz made a number of statements in various

media outlets, including The Wall Street Journal, The New York

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 3 of 40

Times, the BBC, CNN, the Today Show, and Reuters. (Declaration
Of Michelle Proctus In Support Of Defendant Alan Dershowitz’s
Motion To Dismiss Complaint (“Proctus Decl.”), dated June 25,
2019 [dkt. no. 24], Ex. E; Proctus Decl. Ex. F; Proctus Decl.
Ex. H; Proctus Decl. Ex. G at 1-2, 8-9, 53-55, 61-63). These
included saying Giuffre’s story was “completely, totally
fabricated, made-up,” that the allegations were “part of a
pattern of made up stories against prominent people and world
leaders,” and that Giuffre is a “serial perjurer,” a “serial
liar,” and a “serial prostitute.” (Proctus Decl. Ex. EB; Proctus
Decl. Ex. G at 2-28).

In November 2018, the Miami Herald published the first in a
series of articles that included references to Dershowitz’s
alleged sexual abuse of Giuffre. (Compl. at — 13}. In
response, Dershowitz made a number of statements denying the
alleged abuse took place and questioning Giuffre’s motives.
Dershowitz said, “(T]he story was 100% flatly categorically made
up” and “{Giuffre] and her attorneys [at BSF] fabricated the
assertion in order to get money from other powerful, wealthy
people.” (Id. at 7 17). Dershowitz called Giuffre a
“certified, complete, total liar” who “simply made up the entire
story for money.” (Id.) Dershowitz also accused Giuffre of

“committing the felony of perjury.” (Id. at @ 21).

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 4 of 40

Giuffre characterizes Dershowitz’s “central assertion” as
being that Giuffre committed perjury and that she and her
attorneys at BSF “hatched a scheme to falsely accuse Dershowitz
of sex trafficking as part of a criminal attempt to extort a
settlement from another party.” (Id. at 7 14).

Giuffre alleges that Dershowitz knew his claims of perjury
were false because “Dershowitz . . . knew that Dershowitz had in
fact had sex with Plaintiff.” (Id. at 4 15).

b, Motion to Disqualify

On January 22, 2015, Dershowitz appeared on the Today Show
where he disputed Giuffre’s allegations against him.

Afterwards, Carlos Sires (“Sires”), a partner at the Firm’s Fort
Lauderdale office, emailed Dershowitz saying that Defendant had
a “very strong appearance on the Today [S]how” and informing
him, “If there is anything I can do for you, please let me
know.” (Declaration of Alan Dershowitz (“Dershowitz Decl.”}),
dated June 7, 2019 [dkt. no. 10], Ex. H at 18). That day,
Dershowitz responded, saying he would “love [Sires’] help.”
(Id. at 14). Sires then wrote to Dershowitz saying, “I just
exchanged emails with [BSF partner] Stuart [Singer] and voiced
my desire to do what we can to help you out. He shares that
desire. I will speak with him tomorrow in more detail

(Id. at 12). The next day, Sires wrote Dershowitz saying,

“Stuart and I think we can provide help.” (Id.) Sires wrote to

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 5 of 40

Dershowitz that he and Singer “look forward to working with
[Dershowitz] on this” and asked for copies of the pleadings.
(id. at 10).

Dershowitz had a document marked “CONFIDENTIAL L/C
PRIVILEGE” (“Confidential Memorandum”) sent to Sires and others
(apparently all lawyers) that contained a discussion of the case
and Dershowitz’s thoughts on legal strategy. (Sealed Tr. at

73:3, Sept. 24, 2019; Declaration of Imran Ansari, dated July

23, 2019 {Sealed Document Placed in Vault [dkt. no. 42]), Ex.
A). Dershowitz also sent Sires a number of court pleadings,
which Sires said he would review. (Dershowitz Decl. Ex. H at 5,
9).

Sires wrote back saying, “I’m sure you have already looked
at this issue, but the attached opinion and Restatement section
relate to Alan’s recently-circulated notes concerning his acting
in ‘self defense’ to the charges leveled against him.” (Id. at
6).

A day after receiving the Confidential Memorandum and after
commenting on it, Sires informed Dershowitz that he and Singer
were “precluded from assisting [Dershowitz] in this matter due
to a conflict, the nature of which we are not at liberty to
discuss.” (Id. at 2). Dershowitz responded “Darn. I was

really hoping you could come on board.” (Id.)

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 6 of 40

David Boies (“Boies”), a name partner in the Firm, met with
Giuffre in July 2014 and agreed to represent her. (Declaration
of Joshua Schiller In Support Of Plaintiff’s Memorandum Of Law
In Opposition To Defendant’s Motion To Disqualify Boies Schiller
Flexner (“Schiller Decl.”), dated July 3, 2019 [dkt. no. 36], Ex.
12 at T4 5-6)). Sigrid McCawley, a BSF partner, represented
Giuffre as a fact witness in the since-settied defamation suit
brought by Cassel and Edwards against Dershowitz in Florida.
(Schiller Decl. Bx. 4 at 9@ 43, 45). The Firm also represented
Giuffre on two other matters, an appeal to the Fourth District
Court of Appeals in Florida and litigation filed in September
2015 in this district against Jeffrey Epstein’s compatriot,
Ghislaine Maxwell. (Schiller Decl. Ex. 12 at 7 8).

Sires says that on January 22, 2015, the same day he
initially contacted Dershowitz offering assistance, Sires spoke
telephonically with Dershowitz and informed him that the Firm
would need to run a conflict check. While Dershowitz does not
address this assertion, he says that by the next day, he
believed there was no conflict check outstanding. (Schiller
Decl. Ex. 2 at 7 5; Dershowitz Decl. at FTF 33-36). Further,
Dershowitz says that he offered to call David Boies, saying
Boies is a friend, but that Sires said it would be unnecessary.
(Dershowitz Decl. at © 34). Singer contacted Boies and raised

the possibility of representing Dershowitz; Boies informed

6

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 7 of 40

Singer that there was a conflict, and Singer immediately
informed Sires. (Schiller Decl. Ex. 8 at 9 16). On January 30,
2015, Sires sent the email to Dershowitz saying that a conflict
precluded the Firm from providing representation to Dershowitz.
(Id. at 8-9; Schiller Decl. Ex. 8 at { 16; Dershowitz Decl. Ex.
H at 2).

On February 9, 2015, the Firm’s General Counsel issued a
screening memorandum to all Firm personnel, directing Sires and
Singer not to discuss or share any information regarding any
aspect of the allegations against Dershowitz or Dershowitz’s
responses to those allegations with any other Firm personnel.
(Schiller Decl. Ex. 11).

Although these facts are largely undisputed, other facts
relating to Dershowitz’s interactions with Boies are vigorously
disputed.

In May of 2015, Dershowitz met with Boies to discuss
Giuffre’s allegations. (Compl. at 7 70; Dershowitz Decl. at
(| 47). Dershowitz says that he told Boies that Dershowitz’s
“records . . . demonstrated that Giuffre’s allegations could not
be true.” (Dershowitz Decl. at 4 48). Dershowitz alleges that
during this meeting, and in multiple phone calls afterwards,
Boies stated that he did not believe Giuffre’s allegations
against Dershowitz. (Id. at F 48-61). Dershowitz recorded one

or more of these discussions and played them to reporters in.

 

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 8 of 40

support of his allegation that the Firm’s attorneys did not
believe Giuffre. (Compl. at I 69; Dershowitz Decl. at @ 59).

Giuffre acknowledges that these communications took place
but alleges that Dershowitz’s statements regarding his meeting
with Boies are taken out of context and that the recordings
Dershowitz produced to reporters were also “out of context.”
(Compl. at 7 69). Boies says that he “told Mr. Dershowitz that
fhe] was convinced Ms. Giuffre was telling the truth as she
recalled it.” (Supplemental Declaration of David Boles (“Boies
Decl.”), dated July 3, 2019 [dkt. no. 35], at 7 4). Boies also
says that at the time Dershowitz “did not dispute that Ms.
Giuffre was truthfully recounting what she believed happened”
but Dershowitz asserted that Ms. Giuffre had “made an honest
mistake and had confused [Dershowitz] with another friend of Mr.
Epstein.” (Id.) Boies says that Dershowitz “was never able to
substantiate his assertions” and that the Firm was “increasingly
uncovering evidence that was contrary to Mr. Dershowitz’s
assertions and supportive of Ms. Giuffre’s report.” (Id. at
q@ 7).

The Complaint alleges that Dershowitz said on December 2,
2018 that he was “deliberately framed for financial reasons” and
that Dershowitz used as support for this claim the statement he
attributed to Boies that Giuffre’s claims were “wrong

simply wrong.” (Compl. at @ 17(c)}. Although the Complaint

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 9 of 40

does not state that Boies is the lawyer who made the statement,
it concedes that the statement was made and that the statement
was used to support Dershowitz’s claim that Dershowitz was
extorted by Giuffre and her lawyers. (Id. at 77117, 69). There
is no question that Dershowitz’s allegations of extortion relate
to BSF. At oral argument, the Court asked if “the gist of the
statement was that Giuffre conspired with people in [BSF] to
extort, among others, Wexner” to which counsel for Giuffre
(i.e., BSF) confirmed the Complaint’s allegation that it was a
“defamatory statement.” (Tr. 65:3, Sept. 24, 2019). A few
moments later, the Court again said to counsel for Giuffre
“[t]he defense says that they’re going to call Mr. Boies and

I don’t know if it’s Ms. McCawley or who, on the extortion
issue,” to which BSF confirmed, “Right, your Honor.” (Tr.
66:12, Sept. 24, 2019). Proving the point, several BSF partners
have submitted affidavits on these motions with respect to the
alleged scheme to extort Mr. Wexner. E.g., Schiller Decl. Ex.
12 at { 22 (Affidavit of David Boies sworn to on Dec. 1, 2017),
Ex. 13 at — 5 (Affidavit of Sigrid S. McCawley sworn to on Nov.
30, 2017), Ex. 16 at 9 6 (Affidavit of Stephen N. 4ack sworn to
on Nov. 22, 2017).

Dershowitz says he plans to produce the recordings of his
calls with Boies and call Boies to testify to these

conversations at trial. (Dershowitz Decl. at WI 73-75).

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 10 of 40

According to the preliminary transcript of the call prepared by
defense counsel, Boies told Dershowitz that he proposed to say
to Giuffre, “(W]e have now reviewed the documentary evidence and
we are convinced that your belief [that you had relations with
Dershowitz] is wrong and we would like to explore with you how
you could have come to this conclusion that is wrong.”
(Declaration of Alan Dershowitz, dated Sept. 25, 2019
(“Dershowitz Sept. 25 2019 Decl.”) (Sealed Document Placed in
Vault [dkt. no. 521), Ex. A). In connection with Giuffre’s
allegations that Dershowitz lied when he said she conspired with
her attorneys at BSF to extort Dershowitz and others. (Compl.
€ 17(c)), Dershowitz also says he plans to take the depositions
of lawyers in the Firm and call them as trial witnesses.
(Dershowitz Decl. at 7 75).
If. Legal Standard
a. Motion to Dismiss

To survive a motion to dismiss under Rule 12({b) (6), the
plaintiff must plead enough facts “to ‘state a claim to relief
that is plausible on its face.’” Iqbal, 556 U.S. at 663

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

 

A court must accept all well-pleaded facts as true and must draw
ali reasonable inferences in favor of the plaintiff. Twombly,
550 U.S. at 570. But a court is not bound to accept as true

legal conclusions that are couched as factual allegations.

10

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 11 of 40

Iqbal, 556 U.S. at 678. “Nor does a complaint suffice if it
tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (citing Twombly, 550 U.S. at 557}. If there

 

are insufficient factual allegations to raise a right to relief
above the speculative level, the complaint must be dismissed.
Twombly, 550 U.S. at 555.

b. Motion to Disqualify

The authority of federal courts to disqualify counsel
“derives from their inherent power to preserve the integrity of
the adversary process.” Hempstead Video, Inc. v. Inc. Vill. of
Valley Stream, 409 F.3d 127, 132 (2d Cir. 2005) {internal
quotation marks omitted). In deciding whether to exercise this
power, courts must weigh “a client's right freely to choose his
counsel against the need to maintain the highest standards of
the profession.” Id. (internal quotation marks omitted).

The rules of the American Bar Association and state
disciplinary bodies “merely provide general guidance and not
every violation of a disciplinary rule will necessarily lead to
disqualification.” Id.; see also Bd. of Ed. of City of New York
v. Nyquist, 590 F.2d 1241, 1246 (2d Cir. 1979). Motions to
disqualify are viewed with disfavor because of their
“vulnerability to abuse as litigation tactics.” CQS ABS Master

Fund Ltd. v. MBIA Inc., 2013 WL 3270322, at *8 (S.D.N.¥. June

 

24, 2013). Nevertheless, “any doubt is to be resolved in favor

11

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 12 of 40

of disqualification.” Hull v. Celanese Corp., 513 F.2d 568, 571

 

(2d Cir. 1975). The Court must determine whether the attorney’s
conduct would “tend[{] to taint the underlying trial.” Nyquist,
590 F.2d at 1246.
III. Discussion
a. Motion to Dismiss

Dershowitz argues that (i) Giuffre’s claims are time-
barred, and (ii) his statements are protected by the self-
defense privilege and therefore not actionable.

1. Statute of Limitations and the Single
Publication Rule

In New York, the statute of limitations for slander and
libel is one year. N.Y. C.P.L.R. 215(3). New York’s single
publication rule is that “a defamation claim accrues at
publication, defined as ‘the earliest date on which the work was
placed on sale or became generally available to the public.’”

Van Buskirk v. The New York Times Co., 325 F.3d 87, 89 (2d Cir.

 

2003) {quoting Tomasino v. William Morrow & Co., 571 N.Y.5.2d
571, 572 (N.Y. App. Div. 2d Dep’t 1991)}. Dershowitz invokes
the rule to argue that the statements he made in late 2018 and
early 2019 (facially made within the statute of limitations) are
in fact time-barred because they are “substantively identical”
to statements he previously made in 2015 (i.e., outside the one

year statute of limitations). (Professor Alan Dershowitz

12

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 13 of 40

Memorandum In Support Of Motion To Dismiss Complaint (“Mot.
Dismiss”), dated June 25, 2019 [dkt. no. 23], at 10-11). The
Court, however, is not persuaded by this argument, especially in
light of the rationale for this common law rule.

New York’s adoption of the single publication rule came in

response to Duke of Brunswick v. Harmer (1849) 117 Eng. Rep. 75;

 

14 0. B. 185, in which the plaintiff brought an action based on
a defamatory statement made in a newspaper published by the
defendant seventeen years earlier. The defendant sold and
delivered a copy of the newspaper to the plaintiff’s agent
seventeen years after publication, and, as the New York Court of
Appeals summarized it, the English court held “each delivery to
a third person of a defamatory article constituted a new
publication of the libel, which in turn gave rise to a new cause

of action.” Gregoire v. G. BP. Putnam's Sons, 298 N.¥. 119, 122-

 

23 (N.Y. 1948).

New York rejected the English rule and instead adopted the
single publication rule to provide repose to defendants and
ensure that it could not be the case that “the Statute of
Limitation would never expire.” Id. at 125. The New York Court
of Appeals expressly sought to preclude the specter that a book
printed fifty years ago could form the basis of a defamation

claim if the old book were sold today. Id.

13

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 14 of 40

As Judge Sack explains:

The .. . rule was applied traditionally to mass
publications under which a plaintiff alleging
defamation has a single cause of action, which
arises at the first publication of an alleged
libel, regardless of the number of copies of the
publication distributed or sold. Publication in
a new form, republication of a person’s spoken
words in a book, or the publication of a
hardcover book in softcover format or as a motion
picture is a separate publication for which the
statute begins to run anew.

 

 

Robert D. Sack, Sack on Defamation: Libel, Slander, and Related
Problems, § 2.6.4, Practising Law Institute, (5d ed.

2017) (“Sack”) (quotations omitted, emphasis added).

The single publication rule has been adapted to
publications on the Internet under a similar rationale. Firth
v. State, 98 N.¥.2d 365, 370 (N.Y. 2002). In adapting the rule
to the Internet, the New York Court of Appeals recognized that
one of the rationales for the rule was to prevent “endless
retriggering of the statute of limitations.” Id.

Firth and other cases applying the rule in the Internet
context did not hold that once a defendant makes a statement in
a prominent place on the Internet, he can proactively repeat
that claim in new places on the Internet ad infinitum and remain
immune from suit. Republication to a new audience or in a new

forum does not come within the single publication rule. Where a

defendant takes an affirmative step to republish the defamatory

14

 

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 15 of 40

material, he may not find refuge in the single publication rule
which is designed to provide repose to inactive or passive
defendants. “The justification for [the republication]
exception to the single publication rule is that the subsequent
publication is intended to and actually reaches a new audience.”
Firth, 98 N.Y.2d at 371. The single publication rule was meant
to protect the weary, not the wily.

The case law distinguishes between those republications
that include an “affirmative act” to present the material again

and those that are passive.! Clark v. Viacom Int'l Inc., 617 F.

 

 

1 Examples of passive, non-actionable republication compiled in
Clark include: third party's posting the statement elsewhere on
the internet, see Jankovic v. Int'l Crisis Grp., 494 F.3d 1080,
1087 (D.C. Cir. 2007); passively maintaining the website to
which the defamatory statement is posted, see Pippen v.
NBCUniversal Media, LLC, 734 F.3d 610, 616 (7th Cir. 2013); Ladd
v. Uecker, 323 Wis.2d 798, 806-07 (Wis. Ct. App. 2010); failing
to remove a statement from a website after receiving notice of
its falsity, see Roberts v. McAfee, Inc., 660 F.3d 1156, 1167-68
(9th Cir. 2011); adding an unrelated story to the web page that
hosts the allegedly defamatory statement, see Firth, 747
N.¥.S.2d at 371; creating hypertext links to previously
published statements, see In re Philadelphia Newspapers, LLC,
690 F.3d 161, 174-75 (3d Cir. 2012) (collecting cases); revising
other information at the URL at which the allegedly defamatory
statement is found, but leaving the statement itself intact, see
Yeager v. Bowlin, 693 F.3d 1076, 1083 (9th Cir. 2012); updating
a website's user interface to give visitors additional avenues
to access the allegedly defamatory statements, see Churchill v.
State, 876 A.2d 311, 319 (N.J. Super. Ct. App. Div. 2005); or
changing the URL at which the allegedly defamatory statement was
posted (i.e., posting the statement verbatim to a new URL), see
Canatella v. Van De Kamp, 486 F.3d 1128, 1134-35 (9th Cir.
2007).

 

 

 

 

15

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 16 of 40

Apo'«x 495, 505 (6th Cir. 2015). New York case law requires a
defamation plaintiff seeking to avoid the single publication
rule to allege “a separate aggregate publication from the
original on a different occasion which is not merely a ‘delayed
circulation of the original edition.’” Firth, 98 N.Y¥.2d at 371

(quoting Rinaldi v. Viking Penguin, 52 N.Y. 2d 422, 435 (N.Y.

 

1981) (actionable republication where publisher made a
“conscious and deliberate decision” to publish a paperback
version of a previously-published hardcover book with respect to
which plaintiff did not sue).) Giuffre has alleged exactly
that. (Compare Compl. at @ 11 with Compl. at { 17}.
Republication of the prior statements has also been found
actionable where additional material is added to the prior

statements. E.g., In re Davis, 347 B.R. 607, 612 (W.D. Ky.

 

2006) (holding that adding “Breaking News!” and “Update!”
sections to previously published material constituted an
actionable republication).

Dershowitz, who has proclaimed his appreciation of
chutzpah, Alan Dershowitz, Chutzpah (1992), employs it to
advance the argument that his actions are analogous to a passive
republication. Surveying the cases shows that this ain’t that.

Relying on Clark, Dershowitz argues: “{W]here the allegedly
defamatory statements have been widely disseminated over the

internet via prominent news organizations with worldwide reach,

16

 

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 17 of 40

they have ‘already been directed at most of the universe of
probable interlocutors’ and there is as a matter of law no new
audience to reach, and no new cause of action accrues.” (Reply
Memorandum In Support Of Alan Dershowitz’s Motion To Dismiss
Complaint (“Def. Dismiss Rep.”), dated July 16, 2019 [dkt. no.
40], at 4 citing Clark, 617 F. App’x. at 506) (emphasis added).
Dershowitz’s misreading of Clark is evident from the sentences
before and after the sentence he quotes. The discussion of “no
new audience” was specifically related to “run-of-the-mill
hyperlinks, website updates, or interface redesigns.” Clark,
617 F. App'x at 506. Such passive changes “typically
demonstrate neither the intent nor the ability to garner a wider
audience than the initial iteration of the online statement
could reach.” Id.

Because Dershowitz did not make only passive changes to a
website or the like, he can find no refuge in Clark. His 2018-
19 statements are alleged to be “a separate aggregate
publication from the original on a different occasion [and] not
merely a delayed circulation of the original [statements] .”
Firth, 98 N.Y¥.2d at 371; (See Compl. (7 17, 21, 86, 92, 98).

Giuffre alleges that Dershowitz’s statements in 2018 and
2019 were an attempt to reach a whole new cohort of journalists
who posted his statements to new audiences. Giuffre'’s

opposition papers allege that Dershowitz communicated in 2015

1?

 

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 18 of 40

through the Today Show and an op-ed in The Wall Street Journal,
(Pl. Disqualify Opp. at 7-8; Schiller Decl. Ex. 8 at 9 11),
while the Complaint alleges that in 2018 and 2019, he gave
interviews to the Miami Herald, CNN, the NY Daily News, Local 10
News, RawStory.com, Law & Crime, The Crimson, and Vanity Fair.
(Compl. Exs. 1-6). As alleged, these are clearly new audiences
even if, arguendo, Dershowitz made the same statements.? Thus,
Dershowitz cannot claim the benefit of the single publication
rule. E.g., Firth, 98 N.Y¥.2d at 371 (“The justification for
[the replication exception] to the single publication rule is
that the subsequent publication is intended to and actually
reaches a new audience.”)

Dershowitz’s invocation of Hoesten v. Best, 34 A.D.3d 143
(N.Y. App. Div. lst Dep’t 2006), is similarly unavailing. In
that case, the alleged republication occurred in a private
meeting and was “made to three ABC executives who were already
intimately familiar with the complaints previously levied
against plaintiff.” Id. at 151. One of the three executives

had already received the prior publication, and the other two

executives had known of the activity relating to the allegedly

 

2 Because the Complaint adequately alleges that Dershowitz’s
2018-19 republication was not passive and was intended to reach
new audiences, the Court need not reach the likely jury question
of whether the 2018-19 statements were identical to the 2015
statements.

18

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 19 of 40

defamatory statement. Id. The court held that even if the
larger organization, ABC, was not considered a single audience
for republication purposes, the three executives cannot
reasonably be seen as a new audience. Id. Given this and the
fact that the statement made was “identical” to the prior
complaint, the Court found no republication. Id.

Analogizing Hoesten to this case is beyond a stretch. The
putative “new audience” in Hoesten was comprised of three easily
identifiable individuals who were “intimately familiar” with the
prior, identical statements, and thus the three executives who
heard the defamatory statements could not “reasonably be seen as
a new audience.” Id. Here, no particularized individuals are
identified as comprising either the prior or present audiences,
and there is no plausible assertion that all of the myriad
unidentified 2018-19 recipients of the statements were familiar
with Dershowitz’s prior statements from 2015 (other than
Dershowitz’s novel and unsupported concept that publication
“disseminated over the internet via prominent news organizations
with worldwide reach” always necessarily means that “as a matter
of law [there is] no new audience to reach, and no new cause of
action accrues upon their repetition.” (Def. Dismiss Rep. at
4).)

The Complaint alleges that Dershowitz actively republished

his 2015 statements in 2018 and 2019 and evinced an intent to

19

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 20 of 40

garner a wider audience in 2018-19 than he had reached in 2015,
(Compl. I 50-51, 92, 98), and by Dershowitz’s own account he
“has made every lawful effort available to him to defend himself
and his reputation against the outrageous, knowingly false and
defamatory allegation publicly and maliciously leveled against
him by the Plaintiff.” (Mot. Dismiss at 1). In other words, he
admits he took affirmative steps to republish his prior
statements to defend himself and his reputation by influencing
new audiences or re-influencing old audiences. Said
differently, Dershowitz went looking for trouble, and by his
repeated affirmative republications, he found it.

Finally, it is worth noting that there is no limiting
principle to Dershowitz’s bold position. It cannot be the law
that, having spoken in 2015 and not having been sued within one
year, Dershowitz is now able to “go on TV seven days a week, 20

channels a day forever and say the same things.” (Tr. 4:25,

20

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 21 of 40

Sept. 24, 2019).3 That is because the rationale undergirding the
single publication rule is to provide repose to passive
defendants while affording plaintiff the possibility of a
recovery for affirmative republications.

Dershowitz argues that “Giuffre could have sued Prof.
Dershowitz over his denials (notwithstanding their truth) within
a year of their original publication in 2015.” (Def. Dismiss
Rep. at 5). But this would also be true for a plaintiff who
sues over a softcover edition of a book after having foregone
the opportunity to sue over the hardcover, which is exactly what
occurred in Rinaldi, supra, and is perfectly permissible:

[A] rebroadcast of a television show, a reprint of a

magazine article, or a new edition of a book-even if

substantively identical to the initial iteration (such

as a paperback edition of a previously published book,

see, ¢.g., Rinaldi v. Viking Penguin, Inc., 52 N.Y¥.2d
422, 438 N.Y.S.2d 496, 420 N.E.2d 377, 382

 

 

3 [The Court:] So tell me this. What is the limiting principle?
Dees your argument mean that Professor Dershowitz can go on TV
seven days a week, 20 channels a day forever and say the same
things?

Mr. Cooper: Yes, your Honor. (Tr, 4:23-5:2, Sept. 24, 2019)
kkk

The Court: So that is essentially if you put it on the
internet you’re immune.

Mr. Cooper: Yes. (Tr. 14:11-13, Sept. 24, 2019}
kk*

[The Court:] You argue at page 5 of your reply that if Ms.
Maxwell’s simple denials destroyed the plaintiff's reputation,
then Professor Dershowitz’s woridwide rebuke, you say, destroyed
her reputation even more and now she’s essentialiy libel proof.
So is the rule to be taken from that that if you blast them
pretty well the first time you can keep blasting them?

Mr. Cooper: Well, you Honor, the answer to that question is
yes. (Tr. 18:13-21, Sept. 24, 2019)

21

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 22 of 40

(1981) [(“the bringing out of the paperbacks
unquestionably was that of a new edition and, as such,
a republication.”)])-generalily will reset the
limitations period, because each is produced to garner
an audience that the preexisting dissemination of the
statement could not reach. See Restatement (Second)
of Torts § S77A, cmt. d.

Clark, 617 F. App'x at 505. Dershowitz would have the Court

 

reverse this well-established jurisprudence. The Court declines

 

to do so and instead adheres to established precedent.
2. Self-Defense Privilege

Dershowitz additionally argues that his statements are
subject to a qualified privilege because they were made in reply
to false charges that gave rise to his right to defend himself.
(Mot. Dismiss at 16). New York courts recognize a qualified
privilege of reply:

“[a] person also has a right to defend himself or

herself from charges of unlawful activity... . An

individual is privileged to publish defamatory matter

in response to an attack upon his or her reputation;

the speaker is given more latitude in such a situation
than if the statements were not provoked.”

Sack, at § 9.2.1; Reynolds v. Pegler, 223 F.2d 429, 433 (2d

 

Cir. 1955); Konikoff v. Prudential Ins. Co. of Am., 1999 WL

 

688460, at *12 (S.D.N.Y¥. Sept. 1, 1999), aff'd, 234 F.3d 92
(2d Cir. 2000).

Although defendants are not required to “follow Marquis of
Queensberry rules” while allowing plaintiffs to “fight

freestyle,” there are definite limitations to the qualified

 

privilege. R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 392

 

22
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 23 of 40

(1992); Collier v. Postum Cereal Co., 150 A.D. 169, 178 (N.Y.

 

App. Div. lst Dep’t 1912) (“one in self-defense is not confined
to parrying the thrusts of his assailant. Of course, the
counter attack must not be unrelated to the charge, but surely
the motives of the one making it are pertinent.”) Defendant and
Plaintiff both cite a Nevada case that laid out a standard for
forfeiting the qualified privilege: “The privilege may be lost
if the reply: (1) includes substantial defamatory matter
that is irrelevant or non-responsive to the initial statement;
(2) includes substantial defamatory material that is
disproportionate to the initial statement; (3) is excessively
publicized; or (4) is made with malice in the sense of actual
spite or ill will.” State v. Eighth Judicial Dist. Court ex

rel. County of Clark, 42 P.3d 233, 239 (Nev. 2002).

 

In a case related to this one, the Court’s dear departed
colleague, Judge Robert W. Sweet, held that because the
qualified privilege of reply is an affirmative defense that a
plaintiff has a right to rebut, it is not appropriate for

resolution on a motion to dismiss. Giuffre v. Maxwell, 165 F.

 

Supp. 3d 147, 155 (S.D.N.¥. 2016). The Court of Appeals has
said that if “the defendant’s reply was made in bad faith

the defense fails” and that “[i]t is the function of the jury to
pass upon the question of whether or not defendant published the

alleged defamatory matter in good faith, as this is a subject on

23

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 24 of 40

which reasonable men may differ.” Reynolds v. Pegler, 223 F.2d

 

at 433.

In Giuffre v. Maxwell, Giuffre, as she does here, alleged

 

that defendant Ghislaine Maxwell’s statements in that case were
made “with malice and knowledge of their falsity.” 165 F. Supp.
3d at 155. This was a sufficient pleading to defeat a qualified
privilege defense at the motion to dismiss stage. Id.

Dershowitz attempts to distinguish Maxwell on the grounds
that (1) Dershowitz is a public figure who thus should be
afforded more “latitude” to respond to an attack and (2) the
court in Maxwell applied the wrong standard of malice.

First, on the greater latitude argument, Dershowitz’s

citations to Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974)

 

and New York Times Co. v. Sullivan, 376 U.S. 254, 305 {1964) are

 

unavailing. Dershowitz argues that because as a public figure
he would have a higher burden if he were suing for defamation,
he should be afforded more latitude in responding when others
allegedly defame him. In Sullivan, Justice Goldberg illuminated
some of the concerns the Court was targeting, writing, “[T]he
Constitution accords citizens and press an unconditional freedom
to criticize official conduct.” Sullivan, 376 U.S. at 305
(Goldberg, J., concurring). What animated the Court and Justice
Goldberg in Sullivan were concerns about the need to protect

discussion of “public issues” and “official conduct,” not a

24

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 25 of 40

public figure’s right to respond. Gertz explains that “[Tjhe
state interest in compensating injury to the reputation of
private individuals requires that a different rule should obtain

fe

with respect to [public persons]. Gertz, 418 U.S. at 343.
These cases do not address and certainly do not establish that
public figures somehow have an enhanced right to defame.

Second, Dershowitz argues that the court in Maxwell applied

the wrong standard for defeating the self-defense privilege,

i.e., it misstated what Giuffre must plead in order to preclude

 

Dershowitz from availing himself of the self-defense privilege.
(Def. Dismiss Rep. at 9). Dershowitz argues that “the seif-
defense privilege is only forfeited by a reply that is excessive

in scope or content, or which is motivated solely by ill will or

 

spite.” (Id. at 10) (emphasis added). In other words, he
argues that Giuffre was required to plead that Dershowitz was
motivated solely by ill will or spite and that because she did
not, this motion can be granted on the face of the Complaint.
However, the court in Maxwell held that either common law
or constitutional malice can defeat the defense of qualified
privilege in New York. 165 F. Supp. 3d at 155; cf. Liberman v.
Gelstein, 80 N.Y¥.2d 429, 438 (N.Y. 1992). The New York Court of
Appeals has defined constitutional malice as “knowledge of

falsity or reckless disregard for truth or falsity,” Liberman,

29

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 26 of 40

80 N.Y¥.2d at 434, and Giuffre most assuredly has pleaded that.
(E.g., Compl. at 9471 15, 17, 47-52) .4

Dershowitz, however, argues that the self-defense privilege
is unique and only a showing of “ill will or spite” can properly
defeat it. (Def. Dismiss Rep. at 9}. Dershowitz cites no
binding authority that would impel the Court to limit the
holding of the New York Court of Appeals in Liberman v.
Gelstein, 80 N.Y¥.2d at 434, in this way. Instead of citing a
case, Dershowitz invokes “common sense,” arguing that “[wlere
the self-defense privilege to be defeated by an allegation of
knowing falsity or reckless disregard for the truth, it would be
no privilege at all.” (Def. Dismiss Rep. at 10). Whatever he
means by this formulation, it does not trump the New York Court

of Appeals. The Court agrees with Judge Sweet’s holding in

 

4 &.g. “As Defendant and Epstein well knew, Dershowitz’s
assertion was false. Dershowitz and Epstein knew that Dershowitz
had in fact had sex with Plaintiff. Dershowitz and Epstein also
knew that Roberts’s assertions about Dershowitz were not part of
any criminal extortion plot. Indeed, Dershowitz and Epstein knew
that Roberts had identified Dershowitz as a sexual predator
years before December 2014.” (Compl. at 9 15) (emphasis added);
“Dershowitz made his false and defamatory statements as set
forth above on behalf of himself and on behalf of his co-
conspirator and client Epstein, in the Southern District of New
York and elsewhere, in a deliberate effort to maliciously
discredit Roberts and silence her efforts to expose the sexual
abuse she suffered. Dershowitz and Epstein did so with the
purpose and effect of having others repeat such false and
defamatory statements and thereby further damaged Roberts’s
reputation. Dershowitz and Epstein knew Dershowitz’s statements
were false.” (Id. at ¥ 47) (emphasis added).

 

26

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 27 of 40

Giuffre v. Maxwell that either constitutional malice or common

 

law malice can defeat the self-defense privilege, Maxwell, 165
F. Supp. 3d at 155, and the question of “good faith” regarding
an assertion of that qualified privilege is to be proven at a
later stage, Reynolds, 223 F.2d at 433.5

Dershowitz invokes a nightmare scenario where courts
encourage defamation suits by false accusers and “First
Amendment protected advocacy would be chilled to the point of
freezing important debate.” Dershowitz pits this as a story of
fairness as between accusers and repliers. “Surely, Prof.
Dershowitz has at least as much right to call his accuser a liar
as the accuser had to call him a pedophile and rapist. Either
the law must protect both the accuser and accused in such a
cases, or it must not protect either.” (Mot. Dismiss at 21).
While as a matter of ultimate law this may well be correct, it
pretermits that Dershowitz was always free to sue Giuffre if he

felt aggrieved by what he views as her false and defamatory

 

5 Dershowitz’s argument does raise an interesting thought that
the parties will have to confront at trial: what is the
interplay between plaintiff's prima facie case and Dershowitz’s
“affirmative defense” of truth? If Plaintiff fails to prove
falsity on her direct case, she loses for failure of proof, and
there is no need for any defense, affirmative or otherwise.
Here, Giuffre’s claims and Dershowitz’s truth defense are the
mirror images of each other: the falsity of the statements
complained of will either be proven or not, and that will end
the case. If Giuffre proves falsity, she will have disproven
Dershowitz’s truth defense; if she doesn’t prove falsity, he
will require no defense.

27

 

 

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 28 of 40

statements about him. But the Federal Rules of Civil Procedure
require Dershowitz, at the motion to dismiss stage, to satisfy
different requirements from those applied to Plaintiff. The
putative “unfairness” Dershowitz complains of applies to any
civil action-plaintiffs can put their allegations out to the
world and must only plead them, not prove them, at the motion to
dismiss stage. The question the Court must address is whether
they are sufficient, not whether they are true.

If the Court’s decision somehow encourages defamation
suits, then Dershowitz’s quarrel properly is with the Federal
Rules of Civil Procedure which “represented a major break from
the common law and code systems.” Arthur R. Miller, From Conley
to Twombly to Iqbal: A Double Play on the Federal Rules of Civil
Procedure, 60 Duke L.J. 1, 3-5 (2010) (Explaining that the
drafters of the Federal Rules “reshaped civil litigation to
reflect core values of citizen access to the justice system and
adjudication on the merits based on a full disclosure of
relevant information.”); see Dioguardi v. Durning, 139 F.2d 774
(2d Cir. 1944}.

Therefore, the Court adopts the reasoning of Maxwell.
Giuffre has repeatedly pled that Dershowitz’s statements were
made with malice and knowledge of their falsity. (Compl. at
{Td 15-17, 47-52). Specifically, Giuffre has pled that she was

“forced to have sex with Alan Dershowitz.” (Id. at @ 36).

28

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 29 of 40

Taking this fact to be true, as the Court must, it is a logical
conclusion that a false denial of this charge was necessarily
made with knowledge of falsity; Dershowitz could not have had
sex with Giuffre and falsely denied that fact without knowing
that what he was saying was untrue. Cf. Maxwell, 165 F. Supp.
3d at 155-56. If at trial Giuffre fails to prove that she was
“forced to have sex with Alan Dershowitz” or if Dershowitz
proves that he did not have sex with her at all, then the truth
ox falsity of his statements will be established, and if they
are true his lack of knowledge of falsity will be established,
but determination of this issue will await a jury. For now,
Giuffre has pled sufficient facts to defeat the qualified seif-
defense privilege.

Accordingly, the motion to dismiss is denied.

b. Motion to Disqualify

Dershowitz argues the Firm should be disqualified for two
independent reasons. First, based on a conflict of interest
(Memorandum Of Law In Support Of Alan Dershowitz’s Motion To
Disqualify (“Def. Disqualify Mot.”}, dated June 7, 2019 [dkt.
no. 8], at 16) and, second, based on the advocate-witness rule,
(id. at 26).

On conflict of interest, Dershowitz argues that he was a
former client of the Firm, he provided the Firm with

confidential information, and the Firm is now adverse to him in

29

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 30 of 40

a substantially related litigation. (Id. at 16). Dershowitz
argues that Sires’ conflicts should be imputed to the Firm.
(Id. at 25). The Firm argues that Dershowitz has waived this
argument by having failed to move timeiy after it arose.

On the advocate-witness rule, Dershowitz argues that Boies
and other Firm lawyers who represent Giuffre are necessary
witnesses on substantial issues in this action. (Id. at 12).
The credibility of these advocate-witnesses may have to be
challenged by other members of the Firm who “will not have the
necessary independence.” (Id. at 13). He argues that the rule
should not oniy disqualify Boies, McCawley, and other relevant
lawyers but also the entire firm based on imputation. (Id. at
26).

Because disqualification is so clearly required under the
advocate-witness rule, the Court does not reach the conflict of
interest argument advanced by Dershowitz. It is thus
unnecessary to reach the waiver argument in that it applies only
to the conflict of interest branch of the disqualification
motion. The advocate-witness branch of the motion to disqualify
arises out of the language of the Complaint itself, and
Dershowitz moved on that basis within eight weeks of the filing

thereof.

30

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 31 of 40

1. Advocate-Witness Rule
The advocate-witness rule prohibits an attorney from
representing a party where the attorney will be called as a

witness. Rizzuto v. De Blasio, 2019 WL 1433067, at *3 (E.D.N.Y.

 

Mar. 29, 2019); N.Y. R. Prof'l Conduct § 3.7.
Rule 3.7 of the New York Rules of Professional Conduct

states:

a) A lawyer shall not act as advocate before a
tribunal in a matter in which the lawyer is
likely to be a witness on a significant issue of

fact [. . .]
b) A lawyer may not act as advocate before a

tribunal in a matter if:
(1) another lawyer in the lawyer's firm is
likely to be called as a witness on a
significant issue other than on behalf of the
client, and it is apparent that the
testimony may be prejudicial to the client;
N.Y. R. Prof'l Conduct § 3.7.

The rule differentiates between an attorney who will be
called on behalf of his client and an attorney who will be
called as a witness other than on behalf of his client. Id.
“In order to disqualify an attorney based on the advocate-
witness rule, ‘a party must demonstrate that the testimony is
both necessary and substantially likely to be prejudicial.’”
Prout v. Vladeck, 316 F. Supp. 3d 784, 809 (S.D.N.Y.),
reconsideration denied, 319 F. Supp. 3d 741 (S.D.N.¥. 2018)
(quoting Decker v. Nagel Rice LLC, 716 F. Supp. 2d 228, 232

(S.D.N.¥. 2010)).

31

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 32 of 40

A lawyer may also not act as an advocate where “another
lawyer in the lawyer's firm is likely to be called as a witness
on a significant issue other than on behalf of the client, and
it is apparent that the testimony may be prejudicial to the

client.” Murray v. Metropolitan Life Ins. Co., 583 F.3d 173,

 

178 (2d Cir. 2009) (quoting N.Y. R. Prof'l Conduct § 3.7 (b) (1}}.
The Court of Appeals has noted, though, that this rule “lends
itself to opportunistic abuse.” Id.

The Court of Appeals explained that Rule 3.7(a) is designed
to alleviate the risks that:

(1) the lawyer might appear to vouch for his own
credibility; (2) the lawyer's testimony might place
opposing counsel in a difficult position when she has
to cross-examine her lawyer-adversary and attempt to
impeach his credibility; (3) some may fear that the
testifying attorney is distorting the truth as a
result of bias in favor of his client; and (4) when an
individual assumes the role of advocate and witness
both, the line between argument and evidence may be
blurred, and the jury confused.

Murray, 583 F.3d at 178. The movant “bears the burden of
demonstrating specifically how and as to what issues in the case
the prejudice may occur and that the likelihood of prejudice
occurring [to the witness-advocate's client] is substantial.”
Id.

As developed at oral argument, (Tr. 59:2-60:1; 62:4-14;
63:3-16, Sept. 24, 2019), the gravamen of Dershowitz’ s motion to

disqualify is that Giuffre alleges in her complaint that

Dershowitz’s statements that she conspired with her BSF lawyers

32

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 33 of 40

to extort him and others are false; she also refers to the
Statement made by Boies in the recorded cail that Giuffre was
“wrong . . . Simply wrong.” (Compl. at 97 17(c), 69). By so
pleading, Giuffre made the truth of these statements
(Dershowitz’s ultimate defense on the merits), including the
actions and motivations of at least one of the Firm’s attorneys,
a necessary--indeed essential—-part of the Complaint.
Dershowitz has proclaimed that his defense to these claims is
that his statements are true; that Plaintiff did in fact
conspire with Boies, McCawley, and other attorneys in the Firm
to extort him. (Tr. 63:14, Sept. 24, 2019); see Martin v.
Hearst Corp., 777 F.3d 546, 552 (2d Cir. 2015) (“truth is an
absolute defense to a defamation claim.”)

Dershowitz’s allegation of an extortion conspiracy is no
mere throwaway line. Giuffre explicitly characterizes
Dershowitz’s “central assertion” as the facts that Giuffre
committed perjury and that she and her attorneys “hatched a
scheme to falsely accuse Dershowitz of sex trafficking as part
of a criminal attempt to extort a settlement from another
party.” (Compl. at 9 14). Giuffre pleads that such statements
are false and defamatory. (Id. at f 17). At trial, she will
seek to prove, inter alia, that BSF did not participate in such
a scheme (rendering Dershowitz’s statements false), while

Dershowitz will seek to prove that that is exactly what BSF did

33

 

 

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 34 of 40

(rendering his statements true). Either way, BSF is immersed in
the facts it pled.

By including these ailegations in the Complaint drafted,
signed pursuant to Rule 11, and filed by BSF, Giuffre raises the
specter of one set of BSF lawyers’ examining another set of BSF
lawyers, including name partner David Boies. Because plaintiffs
are “masters of their complaints,” Standard Fire Ins. Co. Vv.
Knowles, 568 U.S. 588, 595 (2013), the Firm is thus hoist on its
own petard.

Beyond that dispositive point, the Complaint also refers to
conversations and communications between Boies and Dershowitz in
which Dershowitz asserted that Giuffre was mistaken in her claim
about having sex with Dershowitz. (Compl. at (If 69-81; Def.
Disqualify Mot. at 6). Regarding these admitted conversations,
Giuffre alleges they were taken “out of context.” (Compl. at
q¢ 69). Dershowitz says he plans to adduce evidence that Boies
agreed with Dershowitz’s denial of Giuffre’s allegations, which
will help Dershowitz prove that Dershowitz was telling the truth
when he said that the Firm and Giuffre conspired to extort him.
In order to prove his defense, Dershowitz has stated his
intention to call Boies, McCawley, and other BSF attorneys to
testify to these communications and expects, “if testifying
truthfully, these witnesses will offer testimony adverse and

prejudicial to their own client, Giuffre.” (Def. Disqualify

34

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 35 of 40

Mot. at 27; Dershowitz Decl. @ 74). Dershowitz says Boies might
seek to explain his statements in a manner “not embarrassing to
[Boies] and [thus] detrimental to Giuffre” or may seek to assert
that his statements were merely “hypothetical.” (Def.
Disqualify Mot. at 13). Dershowitz contends that because such
an explanation may be harmful to her, “Giuffre's trial counsel
must be free to discredit Boies's prejudicial statements even at
the expense of Boies's own professional reputation.” (Def.
Disqualify Mot. at 13). Dershowitz argues that the Firm’s
partners and associates will not have the necessary independence
to pursue a line of questioning that might damage the
professional reputation of the name partner of their firm in
favor of a client. (Id. at 13). Ata minimum, the scenario
Dershowitz paints--which cannot be disregarded~-would be
unseemly in the extreme.

Giuffre points to Interpharm, Inc. v. Wells Fargo Bank,
N.A., where this court denied a motion to disqualify. 2010 WL
1141201, at *6 (S.D.N.¥. Mar. 25, 2010); (Plaintiff’s Opposition
To Defendant’s Motion To Disqualify Boies Schiller Flexner LLP
(“Pl. Disqualify Opp.”), dated July 3, 2019 (dkt. no. 33], at
21-22). However, in Interpharm, the court noted that the movant
“offer[ed] no evidence whatsoever that [opposing counsel] will
offer any testimony or has any information that would warrant

his disqualification” under Rule 3.7. 2010 WL 1141201, at *5.

35

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 36 of 40

Here, Dershowitz offers tape-recorded evidence of the
statements which he contends support the truth of his extortion
statement. (Compl. at { 69). For example, the preliminary
transcript prepared by defense counsel quotes Boies as proposing
that he and McCawley say to Giuffre, “(W]e have reviewed the
documentary evidence and we are convinced that your belief [that
you had relations with Dershowitz] is wrong and we would like to
explore with you how you could have come to this conclusion that
is wrong.” (Dershowitz Sept. 25 2019 Decl. Ex. A). Giuffre
concedes these tapes exist and alleges that they purport to show
statements made by Boies that “based on what was shown in
[Dershowitz’s] summary, it would have been impossible for
[Giuffre’s] assertions about him to be true, and that if his
assertions proved out, [Giuffre’s] counsel would undertake to
convince her that she must have made a mistake.” (Compl. at
17 69, 71). However, she adds that Boies also told Dershowitz
“(i) that [Dershowitz’s] assertions would have to be proven,

{ii} that Ms. [Giuffre] had always been very clear that she
recalled having had sex with Dershowitz multiple times, and
(iii) that everyone was convinced that Ms. [Giuffre] was telling
the truth as she recalled it.” (Id. at @ 71).

Giuffre contends that Dershowitz will be unable to elicit
such testimony because it will be inadmissible as statements

made during settlement discussions. (Pl. Disqualify Opp. at

36

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 37 of 40

22). The Complaint questions the propriety of Dershowitz’s
having made the recordings, (Compl. at @ 69), and Dershowitz
responds that he “was not wearing his attorney hat when that was
recorded,” (Tr. 51:7; 52:4, Sept. 24, 2019), whatever that
means. Giuffre included some of the details of these
discussions with Boies in her Complaint drafted and filed by
BSF, (Compl. GI 70-71), thus necessarily making them part of her
case. In any event, admissibility will be determined in limine
or at trial.

The discussions between Boies and Dershowitz are not the
only facts beyond the face of the Complaint itself that raise
the issue of the witness-advocate rule--they are simply the most
developed at this stage. Dershowitz has also announced his
intention to take the depositions of several BSF lawyers to help
prove the truth of his extortion assertion. (Tr. 35:6, Sept.
24, 2019). Again, it is essential to follow the litigation
Jujitsu at work here: Giuffre says Dershowitz defamed her by
falsely saying she and BSF engaged in an extortion scheme;
Dershowitz says he said it and it is true. Giuffre’s burden is
to prove it is false in the face of Dershowitz’s vehement claim
that it is true. Truth, of course, is a complete defense.

Printers II, Inc. v. Professionals Pub., Inc., 784 F.2d 141, 146

 

(2d Cir. 1986). Dershowitz stated that “if testifying

truthfully, these witnesses will offer testimony adverse and

37

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 38 of 40

prejudicial to their own client, Giuffre,” because their
testimony will tend to prove what Dershowitz said is true.

(Def. Disqualify Mot. at 27; Dershowitz Decl. @ 74). Thus, it
is plain that several of the Firm’s lawyers will be essential
trial witnesses on a major claim in the Complaint,® likely to be
called by both parties and not merely called to identify
documents as in Murray. 583 F.3d at 179. Even if each of those
lawyers denied participation in such a plot (and pretermitting
cross-examination), some or all of the concerns raised by the
Court of Appeals in Murray are present, particularly that “some
may fear that the testifying attorney is distorting the truth as
a result of bias in favor of his client.” 583 F.3d at 178.
Accordingly, the Firm must be disqualified to “preserve the
integrity of the adversary process,” Hempstead Video, 409 F.3d
at 132 (quoting Nyquist, 590 F.2d at 1246), and avoid
“taint[ing] the underlying trial, Nyguist, 590 F.2d at 1246.
Dershowitz has carried his burden of imputation under Rule
3.7(b). He has shown that at the very least Boies “is likely to
be called as a witness on a significant issue,” i.e., whether
Dershowitz’s extortion claims (which the Complaint says are

false) are true. Murray, 583 F.3d at 178. Dershowitz has also

 

6 As noted above, three BSF lawyers have submitted affidavits on
the topic of the alleged scheme to extort Wexner. See supra p.
9,

38

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 39 of 40

shown that “the testimony may be prejudicial to the client”
based on the recorded conversations. Id.

Giuffre claims that the motion to disqualify is “premature
at this point in time.” (Pl. Disqualify Opp. at 21). However,
disqualification early in the proceeding can give a plaintiff
time to find a new attorney to represent her without delaying
trial. Gorbaty v. Wells Fargo Bank, N.A., 2011 WL 318090, at *3
(E.D.N.Y. Feb. 1, 2011); Gleason v. Zocco, 941 F. Supp. 32, 36
(S.D.N.¥. 1996) (noting that granting a motion to disqualify
“immediately after the action was commenced” would make
“prejudice to plaintiff of having to change counsel
insignificant”). Further, there is no justification for
allowing an attorney to represent a “plaintiff during the pre-
trial aspect of [a] litigation when it is clear that he may be a
material witness at trial, and it is clear that he could be

required to testify.” Fulifree v. Manchester, 945 F. Supp. 768,

 

772 (S.D.N.¥. 1996).

Plaintiff’s attorneys must be independent and free to
challenge the credibility of Boies and other BSF partners in
order to test the allegations made in the Complaint they drafted
and filed. Murray, 583 F.3d at 178. Accordingly, the motion to

disqualify the Firm from representing Giuffre is granted.

39

 

 
Case 1:19-cv-03377-LAP Document 67 Filed 10/16/19 Page 40 of 40

IV. Conclusion

Defendant’s motion to dismiss the complaint [dkt. no. 22]
is denied. Defendant’s motion to disqualify the law firm of
Boies Schiller Flexner LLP [fdkt. no. 7] is granted.

New counsel for Plaintiff and counsel for Defendant shall
confer and submit a proposed discovery plan no later than
November 13. Counsel shall appear for a Rule 16 conference on
November 20 at 11:00 A.M.

SO ORDERED.

Dated: New York, New York
October I, 2019

LORETTA A. PRESKA
Senior United States District Judge

40

 

 

 

 

 
